Citation Nr: 0417658	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a low back disorder, 
right knee disorder, hemorrhoids, residuals of a head injury, 
and a mental disorder.

2.  Entitlement to service connection for memory loss, 
migraine headaches, seizures, a neck disorder, a right 
shoulder disorder, urinary tract infection, bilateral hearing 
loss, tinnitus, sinusitis, and blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2000 and later RO decisions.  The RO 
found that new and material evidence had not been submitted 
to reopen claims for service connection for a low back 
disorder, right knee disorder, hemorrhoids, and residuals of 
a head injury.  The RO later apparently found that the claim 
for service connection for residuals of a head injury was 
reopened, but in the present decision the Board must make its 
own determination of such issue.  See Barnett v. Brown, 83 F. 
3d 1380 (Fed.Cir. 1996).  The RO also denied the merits of 
the claim for service connection for a mental disorder, but 
in light of a previous final decision, the Board must address 
whether new and material evidence has been submitted to 
reopen the claim.  Id.  The veteran also appeals recent RO 
decisions which denied service connection for memory loss, 
migraine headaches, seizures, a neck disorder, a right 
shoulder condition, urinary tract infection, bilateral 
hearing loss, tinnitus, sinusitis, and blurred vision.

The present Board decision addresses the issues of whether 
new and material evidence has been submitted to reopen 
previously denied claims for service connection for a low 
back disorder, right knee disorder, hemorrhoids, residuals of 
a head injury, and a mental disorder.  All other matters are 
the subject of the remand at the end of the Board decision.


FINDINGS OF FACT

1.  A claim for service connection for a mental disorder 
(nervous condition) was denied in an unappealed May 1988 RO 
decision.  Claims for service connection for a low back 
disorder, a right knee disorder, hemorrhoids, and residuals 
of a head injury were denied in an unappealed July 1988 RO 
decision.  

2.  Evidence received since the 1988 RO decisions includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for a mental disorder, low back disorder, a right knee 
disorder, hemorrhoids, and residuals of a head injury 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claims for service connection for a mental 
disorder, low back disorder, a right knee disorder, 
hemorrhoids, and residuals of a head injury.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from September 
1978 to September 1980, during peacetime.  His military 
occupational specialty was tactical wireman.  His discharge 
document, DD Form 214, mentions that he was discharged due to 
failure to maintain acceptable standards of retention. 

Service medical records have been obtained.  On enlistment 
examination in July 1978, no pertinent abnormalities were 
reported or found.  On the enlistment audiogram, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
5
10
5

In December 1978, he reported three-day old neck pain.  In 
March 1979, he was treated for lacerations to the head as a 
result of being hit in the head by a large brick; he received 
14 sutures, which were removed after several days, without 
any sign of infection.  He was treated in May 1979 for 
complaints of pain in the inguinal region; the assessment was 
urinary tract infection, which was then treated with 
antibiotic.  In May 1979, he was also seen for right knee 
weakness and loosening after running, with tenderness under 
the patella, no lateral motion, and full range of motion; he 
also had crepitation and mild effusion.  The assessment was 
knee pain.  In July 1979, he reported low back pain after 
doing a lot of work the day before; the assessment was low 
back pain "slip disk."  He also had myospasms in the 
lumbosacral spine.  He was placed on a restricted duty 
profile.  He was seen in October 1979 for a "sinus cold," 
which included symptoms of swollen sinuses; he was returned 
to the clinic several days later with a diagnosis of beta 
strep infection; the condition was treated with antibiotics.  
He complained of low back pain, a hurt right knee, and a sore 
throat (with slightly swollen lymph node) in November 1979.   

On a November 1979 audiogram, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
10
10
10
10

Hearing was within normal limits.  

In May 1980, he was seen for low back pain/slipped disk and 
right knee pain.  He also complained of shoulder pain in May 
1980.  He was diagnosed with hemorrhoids in May 1980, after 
complaints of bleeding.  In June 1980, he complained of 
burning in the eyes and a sinus problem; there was question 
of an assessment of hay fever.  In June 1980, he was seen for 
an exacerbation of low back pain; he reported having had 
intermittent back pain since injuring it in 1979.  He was 
placed on a restricted duty profile due to back and right 
knee pain.  In July 1980, he complained of one-week old 
breathing problems and nasal congestion.  

On separation physical examination in July 1980, his head and 
neck, sinuses, ears, eyes, abdomen, anus and rectum, upper 
extremities, lower extremities, spine, neurologic system, and 
psychiatric system were all normal.  On the separation 
audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
15
LEFT
25
15
10
10
15

On the accompanying medical history report, he described leg 
cramps, frequent indigestion, and occasional stiffness of the 
right knee without trauma; he denied other problems involving 
the shoulders, back, joints, head injury, sinusitis, hearing 
loss, eye trouble, dizziness or fainting spells, depression, 
memory loss, or nervous trouble.  

The RO denied service connection for a nervous disorder in 
May 1988.  In July 1988, the RO denied service connection for 
a low back disorder, a right knee disorder, hemorrhoids, and 
residuals of a head injury.  The veteran did not appeal 
either decision.

On a VA CT scan of the head in December 1999, it was noted 
that the veteran had had laceration at the left parietal 
region due to being hit by a brick in service, and a 
laceration at the left frontal lobe from being hit with a bat 
stick three years ago.  The report noted that the veteran had 
not received any treatment for the condition other than the 
initial palliative care given the day of the injury.  The 
impression was no CT evidence of intracranial hemorrhage, 
mass lesions, mass effect, or midline shift.  X-rays of the 
lumbosacral spine identified degenerative disease limited to 
the L4-5 intervertebral spaces with Grade 2 or 3 
anterolithesis there, which was degenerative or post-
traumatic in nature.  The low back pain was of unknown 
origin, but the veteran indicated that he may have injured 
his back while working and lifting heavy objects.  

VA outpatient medical records from 1999 to 2002 reflect 
treatment for bilateral knee osteoarthritis, degenerative 
joint disease of the lumbar spine, herniated disc at L5-S1 
with canal stenosis, right shoulder stiffness, chronic 
sinusitis, hemorrhoids, headaches since an accident, history 
of drug abuse, and recent onset of right anterior cervical 
lymph node swelling.  The records reflect that the veteran 
complained of a 20-year history of bilateral right knee and 
right shoulder pain; he reported that he had been a boxer for 
several years and had suffered a broken right leg after being 
hit with a bat 5 years ago.

In March 2000, the veteran underwent surgery for varicose 
veins.  

In April 2000, the veteran filed a claim seeking service 
connection for back injury and arthritis, right knee disorder 
with arthritis, a urinary tract infrection or inguinal 
condition, hearing loss and tinnitus, hemorrhoids, a sinus 
condition, head injury, migraine headaches due to head 
injury, a psychiatric condition due to head injury; seizures 
due to head injury, and neck and shoulder injury due to head 
injury.

A June 2000 outpatient treatment record noted a history of a 
head injury, alcohol and crack abuse, varicose veins, and 
chronic headaches and migraine headaches, with dizzy spells 
and poor memory and concentration.  The headaches were 
associated with phono- and photophobia.  The assessment was 
post-traumatic headaches, post-concussion syndrome.  In July 
2000, he developed one-week old right knee pain with some 
swelling.  He also described right neck and shoulder pains; 
he said he had had such pains for years.  He denied recent 
trauma, but he had a past history of repetitive use at work.  
In August 2000, he reported arthralgia pain in the right knee 
and right shoulder.  The assessment was possible rotator cuff 
injury with paracervical neck strain.  Examination of his 
right knee was normal.  There also was an assessment of post-
traumatic stress disorder (PTSD), and he was referred to the 
mental health clinic.  Range of motion of the upper 
extremities was within normal limits in September 2000.  At 
that time, he also had a questionable history of seizures 
years ago and a history of a head injury many years ago.  He 
was seen in October 2000 for chronic pain in the head, 
joints, and lower extremities.  X-rays showed degenerative 
disease at L4-5 and anterolithesis that could be degenerative 
or post-traumatic in nature.  It was felt that his chronic 
headaches could be tension type or could be due to refraction 
error.  

A treating VA assistant nurse practitioner, Cathy Walker, 
ANP, wrote in October 2000 that it was more likely than not 
that based on the patient's history and various treatment 
received at the VA facility, his current neurological 
symptoms such as migraines, neck and shoulder pain, impaired 
mental affective disorder, visual changes, and a seizural 
episode are related to blunt head trauma sustained in service 
and while participating with the military boxing team.

In December 2000, he complained of conjunctivitis, with left 
eyelid swelling for the last month, frequent tearing, 
burning, tenderness, and blurring.  He also reported right 
shoulder pain for the last few weeks.  

By January 2001, he was no longer bleeding from hemorrhoids.  
A March 2001 evaluation showed full range of motion of the 
upper extremities, with no dislocations.  In May 2001, 
colonoscopy revealed left-sided diverticulosis.  In July 
2001, he denied having insomnia or depression, diplopia, 
burning of the eyes, or blurring of the eyes.  In August 
2001, the veteran complained of nasal congestion and 
headaches for about 20 years.  An August 2001 record recounts 
a history of chronic headache due to trauma while in service.  
He had occasional blurring and redness of the eyes.  He 
complained of stuffiness.  He denied hemorrhoid flaring, 
burning, nocturia, or hesitancy.  He had no weakness of the 
lower extremities, but he had occasional lower extremity pain 
from varicosities.  He had chronic headaches.  On testing, he 
had allergic rhinitis, but not chronic sinusitis.  

On evaluation in September 2001, he had mild erythema of the 
eyes.  His head and neck were normocephalic and atraumatic.  
His gastrointestinal system was nondistended.  He had 
varicosities but lo lower extremity edema.  Neurologically, 
his gait was intact.  Psychiatrically, his affect was 
appropriate.  Assessments included chronic headache, chronic 
sinusitis, hemorrhoids, and varicosities.

The veteran filed a claim for benefits in December 2001.  He 
indicated that he had been a boxer during active duty.  He 
said that he had residuals of a head injury from being a 
boxer and from being hit with a brick in service; he denied 
having had treatment from 1981 to 1998.  He also described 
having blurry vision, migraines, sinus, memory loss, and he 
sought service connection for back, right shoulder, neck, and 
knee problems due to boxing, as well as hemorrhoids and a 
skin condition.

On examination in February 2002, his ears were normal.  His 
nostrils had edema and erythema, but no discharge, long 
uvula, or posterior dripping.  His head and neck were 
normocephalic and atraumatic.  His gastrointestinal system 
was nondistended.  He had varicosities as well as crepitus in 
both knees, but no edema.  Neurologically, his gait was 
intact.  Psychiatrically, his affect was appropriate.  
Assessments included osteoarthritis, allergic rhinitis, and 
hemorrhoids.  Other records describe complaints of chronic 
low back pain, knee pains, eye pains, blurring in the eyes 
with occasional redness, hemorrhoidal pains, bad sinus 
problems, allergic rhinitis, and a dental abscess. 

September 2002 VA otolaryngology treatment records reflect 
the veteran's complaints of chronic nasal obstruction for 
many years, with a negative allergy workup.  He had possible 
rhinitis medicamentosa secondary to over-the-counter nasal 
spray use.  He also had turbinate hypertrophy, midline 
septum, and bilateral internal nasal valve collapse secondary 
to caudal positioning of eyeglasses.  

In October 2002, he was seen for chronic headache that was 
reportedly due to trauma from service, non-allergic rhinitis, 
osteoarthritis, and depressive symptoms with visual 
hallucinations.  He continued to be treated through the next 
month, with an assessment of nasal obstruction secondary to 
enlarged inferior turbinates.  

II.  Analysis

As discussed in the introduction, the present Board decision 
addresses issues of whether new and material evidence has 
been submitted to reopen claims for service connection for a 
low back disorder, right knee disorder, hemorrhoids, 
residuals of a head injury, and a mental disorder.  As to 
these preliminary issues, no further VA action is necessary 
with regard to the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A claim for service connection for a mental disorder (nervous 
condition) was denied in an unappealed May 1988 RO decision.  
Claims for service connection for a low back disorder, a 
right knee disorder, hemorrhoids, and residuals of a head 
injury were denied in an unappealed July 1988 RO decision.  
Those decisions are considered final, although the claims may 
be reopened if new and material evidence has been submitted 
since the decisions; and if the claims are thus reopened, 
they will be reviewed on a de novo basis.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001; thus the new version does not 
apply to the instant case, which was filed before August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2003).]

In the May 1988 decision, the RO denied service connection 
for a mental disorder for the stated reason that the claimed 
condition was not shown by medical records during or after 
service.  In the July 1988 RO decision, the RO denied service 
conneciton for a low back disorder, a right knee disorder, 
hemorrhoids, and residuals of a head injury on the basis that 
problems with these claimed conditions during service 
resolved and they were not shown on the last examination (the 
service separation examination).  

Medical records received since the 1988 RO decisions includes 
some evidence showing, for the first time, the post-service 
existence of a mental disorder, a low back disorder, a right 
knee disorder, hemorrhoids, and residuals of a head injury 
(although there is a history of both service and post-service 
head injuries).  Since the 1988 RO decisions, medical and lay 
evidence has also been submitted which raises a significant 
possibility that these post-service conditions might be 
related to service.  

The Board finds that some of the evidence submitted since the 
1988 RO decisions is of a nature and content to satisfy the 
definition of new and material evidence.  It follows that the 
claims for service connection for a low back disorder, right 
knee disorder, hemorrhoids, residuals of a head injury, and a 
mental disorder 
are deemed to be reopened.  This does not mean that service 
connection for these conditions is granted; rather, it means 
that the claims for service connection will have to be 
reviewed on a de novo basis, following additional development 
of evidence as set forth in the below remand.  See Manio, 
supra.


ORDER

Previously denied claims for service connection for a low 
back disorder, right knee disorder, hemorrhoids, residuals of 
a head injury, and a mental disorder are reopened; to that 
extent only, the appeal as to these issues is granted.


REMAND

As noted above, the Board has reopened several previously 
denied claims for service connection.  There are also other 
initial claims for service connection.  The issues remaining 
on appeal are service connection for a low back disorder, 
right knee disorder, hemorrhoids, residuals of a head injury, 
a mental disorder, memory loss, migraine headaches, seizures, 
a neck disorder, a right shoulder disorder, urinary tract 
infection, bilateral hearing loss, tinnitus, sinusitis, and 
blurred vision.  

As to all these issues there is a further VA duty to assist 
the veteran in developing evidence pertinent to his claims 
for service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran relates some of the claimed conditions 
to events which might be documented in his service personnel 
records, and thus copies of such records should be obtained.  
Multiple documents in recent years refer to the veteran being 
awarded disability benefits from the Social Security 
Administration (SSA).  The SSA records should be obtained as 
they may contain information relevant to the VA service 
connection claims.  Any additional post-service medical 
records concerning the claimed conditions should also be 
secured.  Additionally, there is enough preliminary evidence 
to trigger the duty to provide VA examinations as to all the 
conditions claimed for service connection.  Id. 

In view of the foregoing, these issues are remanded for the 
following action:

1.  The RO should contact the service 
department and obtain copies of the 
veteran's service personnel records.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of related 
SSA decisions.

3.  The RO should ask the veteran to 
identify all additional sources of post-
service treatment for a low back 
disorder, right knee disorder, 
hemorrhoids, residuals of a head injury, 
a mental disorder, memory loss, migraine 
headaches, seizures, a neck disorder, a 
right shoulder disorder, urinary tract 
infection, bilateral hearing loss, 
tinnitus, sinusitis, and blurred vision.  
The RO should then obtain copies of the 
related medical record which are not 
already in the claims folder.

4.  Thereafter the RO should have the 
veteran undergo appropriate VA 
examinations to determine the nature and 
etiology of his claimed low back 
disorder, right knee disorder, 
hemorrhoids, residuals of a head injury, 
a mental disorder, memory loss, migraine 
headaches, seizures, a neck disorder, a 
right shoulder disorder, urinary tract 
infection, bilateral hearing loss, 
tinnitus, sinusitis, and blurred vision.  
The claims folder should be provided to 
and reviewed by the examiners.  Based on 
examination findings and a review of 
historical records, each examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of the disorders, 
including any relationship to documented 
events of the veteran's military service.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a low back 
disorder, right knee disorder, 
hemorrhoids, residuals of a head injury, 
a mental disorder, memory loss, migraine 
headaches, seizures, a neck disorder, a 
right shoulder disorder, urinary tract 
infection, bilateral hearing loss, 
tinnitus, sinusitis, and blurred vision.  
If the claims are denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



